Detailed action
Summary
1. The office action is in response to the application filed on 12/19/2019.
2. Claims 21-40 are pending and has been examined.
Notice of Pre-AIA  or AIA  Status
3. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
4. 	Claims 21-40 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:
Regarding claim 21. The prior art fails to teach “…at least in part, on one or more switching patterns of one or more switches of a plurality of switches to be controllable to switch between the switching patterns according to one or more switching frequencies, the inverter to be coupled to a primary coil of the magnetically coupled coils and the bridge rectifier to be coupled to a secondary coil of the magnetically coupled coils, wherein the switched-capacitor arrangement to output at least a DC signal based, at least in part, on the inter-capacitor charge transfer.”

Dependent claims 22-27 are allowable by virtue of their dependency.

Regarding claim 28. The prior art fails to teach “…a charge pump including two or more capacitors interconnected with one or more switches of a plurality of switches so as to implement a charge transfer between the two or more capacitors, the charge transfer to be implemented based, at least in part, on a rectified AC voltage to be provided via a rectifier to be magnetically coupled to an inverter; wherein the rectifier to be magnetically coupled to the inverter via a pair of electrical coils, the inverter to be coupled to a first coil of the electrical coils 

Dependent claims 28-35 are allowable by virtue of their dependency.

Regarding claim 36. The prior art fails to teach “…the regulator comprising an indictor to be arranged in an electrical configuration with the switched capacitor arrangement so as constrain a rate of an inter-capacitor charge transfer between two or more capacitors of the switched capacitor arrangement based, at least in part, on an operation of one or more switches of a plurality of switches, wherein the input voltage to be provided via an AC voltage rectifier to be arranged in a magnetic configuration with an inverter, the magnetic configuration to include at least a pair of magnetically coupled coils, wherein the inverter to be coupled to a primary coil of the magnetically coupled coils and the AC voltage rectifier to be coupled to a secondary coil of the magnetically coupled coils.”

Dependent claims 37-40 are allowable by virtue of their dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 
6.		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 8111052 Glovinsky disclose zero voltage switching.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFEWORK S DEMISSE whose telephone number is (571)270-7220.  The examiner can normally be reached on M-F 8 AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AFEWORK S DEMISSE/Examiner, Art Unit 2838  
/ADOLF D BERHANE/Primary Examiner, Art Unit 2838